IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: H.B.M., A MINOR        : No. 591 EAL 2018
                                           :
                                           :
PETITION OF: D.B., MOTHER                  : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.